ACCEPTED
                                                                                                                                                  12-15-00184CR
                                                                                                                                    TWELFTH COURT OF APPEALS
                                                                                                                                                  TYLER, TEXAS
                                                                                                                                           10/23/2015 3:24:54 PM
                                                                                                                                                       Pam Estes
                                                                                                                                                          CLERK

                                                CAUSE NO. 12-15-00184-CR

 STATE OF TEXAS                                                           §         IN THE
                                                                          §                            FILED IN
 VS.                                                                      §        TWELFTH COURT12th COURT   OF APPEALS
                                                                                                     TYLER, TEXAS
                                                                          §
 SHENETHA KING                                                            §        OF APPEALS   10/23/2015 3:24:54 PM
                                                                                                       PAM ESTES
                                                                                                         Clerk
                    MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF


TO THE HONORABLE JUSTICES OF SAID COURT:
          N o w c o m e s S H E N E T H A K I N G , A p p e l l a n t in t h e a b o v e s t y l e d a n d n u m b e r e d c a u s e ,
a n d m o v e s t h i s C o u r t t o g r a n t a n e x t e n s i o n o f t i m e t o file appellant's brief, p u r s u a n t t o R u l e
38.6 of the T e x a s Rules of Appellate Procedure, and for good c a u s e s h o w s the following:

          1.        T h i s c a s e is o n a p p e a l f r o m t h e T h i r d Judicial District C o u r t o f A n d e r s o n
County, Texas.
          2.        T h e case below w a s styled the S T A T E O F T E X A S vs. S H E N E T H A K I N G ,
and numbered 30988.

          3.        Appellant w a s convicted of Theft o f Property.
          4.        A p p e l l a n t w a s a s s e s s e d a s e n t e n c e o f 2 y e a r s in t h e S t a t e Jail D i v i s i o n o f t h e
Texas Department of Criminal Justice on M a y 1, 2 0 1 5
          5.         Notice of appeal w a s given on M a y 27, 2015.
          6.        T h e clerk's record w a s filed o n S e p t e m b e r 1 1 , 2 0 1 5 ; t h e reporter's record
w a s filed o n S e p t e m b e r 2 3 , 2 0 1 5 .
          7.         T h e a p p e l l a t e b r i e f is p r e s e n t l y d u e o n O c t o b e r 2 3 , 2 0 1 5 .
          8.        A p p e l l a n t r e q u e s t s a n e x t e n s i o n o f t i m e o f 3 0 d a y s f r o m t h e p r e s e n t d a t e , i.e.
November 23, 2015.
          9.         N o prior e x t e n s i o n s t o file t h e brief h a v e b e e n filed in t h i s c a u s e .

          10.        D e f e n d a n t is c u r r e n t l y i n c a r c e r a t e d .
          11.        Appellant relies o n t h e following facts a s good c a u s e for the requested

                                                                                                                                     Page No. 1
extension:
           Appellant's attorney h a s b e e n u n a b l e t o properly review t h e record o r visit with
A p p e l l a n t . A p p e l l a n t is i n c a r c e r a t e d a t t h e P l a n e S t a t e J a i l i n D a y t o n , T e x a s . A p p e l l a n t ' s
attorney has scheduled a telephone conference with Appellant. Appellant's attorney w a s
not A p p e l l a n t ' s trial attorney.

           WHEREFORE, PREMISES CONSIDERED, A p p e l l a n t p r a y s t h a t t h i s C o u r t g r a n t
this M o t i o n T o E x t e n d T i m e to File Appellant's Brief, a n d for s u c h o t h e r a n d further relief
as the Court m a y d e e m appropriate.

                                                                       Respectfully submitted,

                                                                      P H I L I P C. F L E T C H E R
                                                                      Attorney at Law
                                                                      8 0 0 North Mallard
                                                                      Palestine, Texas 75801
                                                                      Telephone: (903) 731-4440
                                                                      Facaimile: (903) 731-4474



                                                                            PH1L>P C . F L E T C H E R
                                                                            State Bar No. 00787478
                                                                            Attorney for S H E N E T H A K I N G

                                                   CERTIFICATE OF SERVICE
           T h i s is t o c e r t i f y t h a t o n O c t o b e r 2 3 , 2 0 1 5 , a t r u e a n d c o r r e c t c o p y o f t h e a b o v e a n d
foregoing d o c u m e n t w a s served o n U ) s - A n d e r s o n C o u n t y District Attorney's Office b y
electronic filing m a n a g e r .                               '           \



                                                                                                      HER




                                                                                                                                            Page No. 2
STATE OF TEXAS                                                 §
                                                               §
COUNTY OF ANDERSON                                             §

                                                       AFFIDAVIT
        BEFORE ME, t h e u n d e r s i g n e d a u t h o r i t y , o n t h i s d a y p e r s o n a l l y a p p e a r e d P H I L I P
C. F L E T C H E R , w h o after being duly s w o r n stated:

        "I a m t h e a t t o r n e y f o r t h e a p p e l l a n t i n t h e a b o v e n u m b e r e d a n d entitled
        cause. I have read the foregoing Motion T o Extend T i m e to File Appellant's
        Brief a n d s w e a r t h a t all of t h e allegations o f fact c o n t a i n e d t h e r e i n a r e t r u e
        and correct."




                                                           PHlLrFMD. F L E T O H E R
                                                           Affiant

        SUBSCRIBED AND SWORN TO BEFORE ME o n O c t o b e r 2 3 , 2 0 1 5 , t o c e r t i f y

which witness m y h a n d and seal of office.




                     •" O           O




                                                                                                                        Page No. 3